EXHIBIT10.33 LEASE Date:February 9, 2007 Lessor: NNN VF WOODSIDE CORPORATE PARK, LLC, a Delaware limited liability company ("Lessor"), acting by and through Triple Net Properties, Realty Inc., (“Agent” for Lessor) Lessee: MERIX CORPORATION, an Oregon corporation 1.Lease Terms 1.01The Premises is Suite 200 located within the Building whose address is 15reystone Court, Beaverton, Oregon 97006.The Premises contains approximately 11,984 rentable square feet and is shown on Exhibit “A-1.”The Building contains approximately 48,555 rentable square feet and is part of the Project.The Project is depicted on Exhibit “A-2” and contains approximately 193,983 rentable square feet.The Project is part of the Woodside Corporate Park (the “Property”). 1.02Lessee’s Notice Address:Merix Corporation 15reystone Court Beaverton, Oregon 97006 Attn: with a copy to:Perkins Coie, LLP 1120 N.W. Couch Street, Tenth Floor
